DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed July 7, 2020.  Claims 16, 18, 20, 21, and 31 have been amended.  Claims 17 and 23-30 have been cancelled.  Claims 36-41 are newly added.  Claims 16, 18-22, and 31-41 are currently pending and under examination.

This application is a national phase entry under 35 U.S.C. § 371 of International Patent Application PCT/EP2016/050310, filed January 8, 2016, which claims the benefit of priority to European Patent Application No. 15150701.9, filed January 9, 2015.

Withdrawal of Objections/Rejections:

	The objection to claim 17, is withdrawn.
	The rejection of claim 16 on the basis that it contains an improper Markush grouping of alternatives, is withdrawn.
	The rejection of claims 16-22 and 31-35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.



New Objections/Rejections Necessitated by Amendment:

Claim Objections

Claims 16 and 40 are objected to because of the following informalities:  The newly added limitations contain a period where a comma should be, including recited in the compound names (e.g. Lysine 2.3-aminomutase instead of Lysine 2,3-aminomutase), and after “cleavage enzyme.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 18-22, and 31-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
With regard to claim 16, while Applicant is deemed to have had possession of a method for providing treatment of metabolic syndrome in a subject by administering a bacterium, where the bacterium is Intestinimonas AF211, or a strain derived therefrom, at the time of filing, Applicant is not deemed to have had possession of the method including all possible bacteria encompassed by the functional limitations as claimed.
Applicant has reduced to practice the method of providing treatment of metabolic syndrome in a subject by administering a bacterium, where the bacterium is Intestinimonas AF211, or a strain derived therefrom, comprising the pathways as claimed (see for example, Examples 1-6).  However, Applicant has not reduced to practice a method of providing treatment of metabolic syndrome in a subject by administering all bacterial species having the functional limitations as claimed.  The drawings fail to provide support for the bacterium as currently claimed.  Additionally, while sufficient relevant identifying characteristics, including the structure, physical and chemical properties, and functional characteristics are provided to show possession of Intestinimonas AF211, including as evidenced by the deposit of this existing strain, such identifying characteristics are absent for other possible bacteria encompassed within the functional limitations of claim 16.  While the level of skill in the art is high, the art is unpredictable.  There is no indication that all bacterial species that contain the gene sets and operons as claimed would necessarily be capable of providing successful treatment of metabolic syndrome, or be safe for administration to the subject.
For the forgoing reasons, the disclosure would not lead one of skill in the art to the conclusion that the Applicant was in possession of the invention as currently claimed.  Claims 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16, 18-22, and 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the fructose-lysine uptake and degradation operon" on p. 3, Line 4.  There is insufficient antecedent basis for this limitation in the claim.  While a glycated lysine uptake and degradation operon is recited previously in the claims, no fructose-lysine uptake and degradation operon is previously claimed. 
Further, claim 16 recites that the method is directed to providing treatment of metabolic syndrome in a subject, where “a bacterium or a strain derived therefrom, the bacterium or strain” being administered, and where the bacterium or strain comprises the lysine pathway gene set and glycated lysine uptake degradation operon/fructose-lysine uptake and degradation operon, as claimed.  This claim is indefinite, because as amended, it is unclear what characteristics the administered bacterium is intended to have.  The claim recites that the bacterium or strain 
Also regarding claim 16, the phrase “strain derived therefrom” is indefinite, because this term is defined in the specification as “strains obtained by using the deposited strain as taught herein as starting material” (see Spec. Para. 57).  Where the deposited strain presented in the specification is Intestinimonas AF211, deposited on January 5, 2015 at the Centraalbureau voor Schimmelcultures located in Utrecht, the Netherlands, and assigned deposit number CBS 139326 (Para. 67).  As such, it is unclear what strain derived from a bacterium that comprises the lysine pathway gene set and glycated lysine uptake degradation operon/fructose-lysine uptake and degradation operon, as claimed, is intended to be included or excluded from this claim.
Claim 39 recites the limitation "the occurrence of a condition" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  No occurrence is previously claimed. 
Additionally regarding claim 39, this claim recites that the treatment prevents the occurrence of a condition in the subject.  Claim 16, from which claim 39 depends, recites providing treatment of metabolic syndrome in a subject.  Claim 39 is indefinite, because as claim 16 already recites the treatment of a specifically metabolic syndrome in the subject, it is unclear what condition is intended to be further included or excluded from treatment per claim 39.  
Claims 18-22, 31-38, 40, and 41 are included in this rejection, as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.


Claims 16, 18-22, and 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: that the bacterium is Intestinimonas AF211, deposited on January 5, 2015 at the Centraalbureau voor Schimmelcultures located in Utrecht, the Netherlands, and assigned deposit number CBS 139326 (Para. 67).  The specific strain Intestinimonas AF211, or a strain derived therefrom, is deemed to be essential to providing treatment of metabolic syndrome in a subject, where the bacterium comprises the gene set(s) and operon(s), as claimed.  


Maintenance/Modification of Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 16, 18-22, and 31-41 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vrieze et al. (Transfer of Intestinal Microbiota from Lean Donors Increases Insulin Sensitivity in Individuals with Metabolic Syndrome, Gastroenterology, Vol. 143, No. 4, 2012, p. 913-916 – Previously Presented).
	Vrieze et al. teach administering intestinal microbiota from lean donors to subjects with metabolic syndrome, where intestinal microbiota from lean donors include butyrate-producing bacteria, including the Firmicutes Roseburia intestinalis and Eubacterium hallii, which are increased in the subjects after administration (Abs.; p. 914, Left Col., 10-17, Right Col., Line 8-13).  Butyrate derived from gut microbial metabolism leads to an improvement in insulin sensitivity, and therefore in metabolic syndrome, in the subjects (p. 914, Right Col., Para. 2, Line 1 to p. 915, Right Col., Line 5).  
It is noted that the claims under examination are not directed to a bacterium or strain derived therefrom, or to a method of producing butyric acid and/or butyrate using a bacterium or strain derived therefrom.  The claims under examination are directed to a method of treating metabolic syndrome in a subject, by administering to the subject a bacterium or strain derived therefrom capable of producing butyrate, butyric acid, and/or a derivative thereof.  
There does not appear to be a structural difference between the butyrate produced by the bacteria having the specific characteristics administered in the claimed method, and the butyrate produced by the bacterial species administered in the method of Vriesze et al.  Further, Applicant indicates that bacteria usable in the method include intestinal bacterial strains belonging to the phylum Firmicutes (see Spec. Para. 94, Line 1-2).  The administered butyrate-producing Firmicutes of Vriesze et al. are identically administered to subjects to treat metabolic syndrome.  As such, the bacteria or strain derived therefrom utilized in the claimed method are the same as, or would have been obvious in view of, the bacteria utilized in the method of Vrieze et al.  It is noted that dependent claims 18-22 and 31-41 recite limitations that further characterize the bacteria, or provide for results of using the bacteria, in the method.
Therefore, Vriesze et al. teach or render obvious a method of treating metabolic syndrome in a subject, the method comprising administering to the subject intestinal microbiota, including intestinal bacterial strains belonging to the phylum Firmicutes, which produce butyrate; as the bacteria of Vriesze et al. produce butyrate and are effective for treating metabolic syndrome, the species as taught by Vriesze et al. are the same as, or would have rendered obvious, the bacteria or strain derived therefrom as claimed, having a lysine pathway gene set that enables the bacteria to convert L-lysine into butyric acid and/or butyrate or a derivative thereof, and a glycated lysine uptake and degradation operon that enables the bacteria to convert glycated lysine into butyric acid, butyrate, and/or a derivative thereof;
wherein the lysine pathway gene set comprises genes encoding one or more of the proteins: Lysine 2,3- aminomutase, L-beta-lysine 5,6-aminomutase alpha subunit, L-beta-lysine 5,6-aminomutase beta subunit, 3,5-diaminobexanoate dehydrogenase, 3-keto-5-aminohexanoate cleavage enzyme, 3- aminobutyryl-CoA ammonia-lyase, butyrate-acetoacetate CoA-transferase subunit A, butyrate- acetoacetate CoA-transferase subunit B, and acetyl-CoA:acetoacetyl-CoA transferase; 
wherein the glycated lysine is fructose-lysine, and wherein the glycated lysine uptake and degradation operon is a fructose-lysine uptake and degradation operon;
Claim 16, 19, 20, 31, 32, 34, 35, 36, 40, 41);
wherein when the bacteria is grown on L-lysine as the sole carbon source as compared to when the bacteria is grown on equimolar amounts of glucose and acetate as sole carbon source:
expression of at least one of the genes encoding the proteins: Lysine 2,3-aminomutase, L- beta-lysine 5,6-aminomutase alpha subunit, L-beta-lysine 5,6-aminomutase beta subunit, 3,5- diaminobexanoate dehydrogenase, 3-keto-5-aminohexanoate cleavage enzyme, 3-aminobutyryl- CoA ammonia-lyase, butyrate-acetoacetate CoA-transferase subunit A, butyrate-acetoacetate CoA-transferase subunit B, and acetyl-CoA:acetoacetyl-CoA transferase, is upregulated; and/or
at least one of the proteins: Lysine 2,3-aminomutase, L-beta-lysine 5,6-aminomutase alpha subunit, L-beta-lysine 5,6-aminomutase beta subunit, 3,5-diaminobexanoate dehydrogenase, 3-keto-5-aminohexanoate cleavage enzyme, 3-aminobutyryl-CoA ammonia- lyase, butyrate-acetoacetate CoA-transferase subunit A, butyrate-acetoacetate CoA-transferase subunit B, and acetyl-CoA:acetoacetyl-CoA transferase, is overexpressed (Claim 18);
wherein when the bacteria is grown on L-lysine as the sole carbon source as compared to when the bacteria is grown on equimolar amounts of glucose and acetate as sole carbon source: 
expression of at least one of the genes encoding the proteins: fructose-lysine kinase, fructoselysine 3-epimerase, fructosamine deglycase, ABC transporter periplasmic spermidine putrescine-binding protein PotD, spermidine putrescine ABC transporter permease component 
at least one of the proteins: fructose-lysine kinase, fructoselysine 3-epimerase, fructosamine deglycase, ABC transporter periplasmic spermidine putrescine-binding protein PotD, spermidine putrescine ABC transporter permease component PotC, spermidine putrescine ABC transporter permease component PotB, putrescine transport ATP-binding protein PotA, is overexpressed (Claim 21, 33); 
wherein the bacteria is sensitive to erythromycin, having a minimum inhibitory concentration of erythromycin of less than 20 pg/ml (Claim 22); 
and wherein administration necessarily provides the results of: the bacterium or strain colonizing the large intestine of the subject; maintaining, restoring, and/or improving the subject’s gastrointestinal health; and preventing the occurrence of a condition in the subject (Claim 37, 38, 39).  

Response to Arguments

	Applicant urges that the application does not merely relate to butyrate, but colonization with the claimed bacterium enables in situ production of butyric acid, butyrate, or a derivative, which enables metabolism from fructose-lysine or other glycated lysine in the GI tract of the subject.  Additionally, the instant application does not related to Firmicutes species that do not have the pathways as claimed, but clearly requires the utilization of the isolated intestinal bacterial strain, or a strain derived therefrom, as taught in the specification (at Para. 65, 94).  Further, the species taught by Vrieze et al. do not have the claimed pathways, as evidenced by Intestinimonas butyriciproducens AF211, response p. 12).  Lastly, the bacterium identified by Applicant (Intestinimonas AF211, Example 4) comprising the pathways as claimed was unknown before identification by Applicant, and there is no suggestion in Vrieze et al. to provide the bacteria disclosed herein.
	Applicant’s arguments have been fully considered, but have not been found persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the bacterium as claimed is the strain isolated by Applicant, specifically Intestinimonas AF211) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that the genomic sequence comparison presented specifically uses Applicant’s deposited strain Intestinimonas butyriciproducens AF211 (see response p. 12) for comparison.  However, Intestinimonas butyriciproducens AF211 is not claimed, and thus this comparison is likewise based on features not claimed. 

Conclusion

No claims are allowable.

Previously Presented Art of Record:
Turnbaugh et al., A core gut microbiome in obese and lean twins, Nature, Jan. 2009, 457(7228): p. 480-484 (teaches isolated intestinal microbiota from lean and obese twins, including FJ366757, which has alignment of partial 16S rRNA gene sequence with 100% identity to Intestinimonas butyriciproducens SRB-521-5-1 (see Klaring et al. (IDS), p. 4607, Right Col., Para. 2).  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653